     Case: 4:19-cr-00503-RWS Doc. #: 2 Filed: 06/27/19 Page: 1 of 1 PageID #: 4




                               UNITED STATES DISTRICT COURT                      SUPPRft!t)
                                EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION
                                                                                       JUN 2 7 2019
UNITED STATES OF AMERICA,                             )                              U. S. DISTRICT COURT
                                                                                   EASTERN DISTRICT OF MO
                                                     .)                                     ST. LOUIS
                         Plaintiff,                   )
                                                      )       No.
v.                                                    )
                                                     ')
RODERICK WILLIS, JR.,                                 )       4:19CR00503 RWS/NCC
                                                      )
                       Defendant.                     )

                                          INDICTMENT

                                           COUNT ONE
             ("


        The Grand Jury charges that:

       On or about April 22, 2019, in St. Louis Cotinty, within the Eastern District of Missouri,

                                      RODERICK WILLIS, JR.,

the Defendant herein, knowingly possessed a fireann, knowing he had previously convicted in a

court of law of one or more felony crimes punishable by a term of imprisonment exceeding one

year, and the fireann previously traveled in interstate or foreign commerce during or prior to being ,

in the Defendant's possession.

      In violation of Title 18, United States Code, Section 922(g)(l).


                                                             A TRUE BILL


                                                             FOREPERSON
JEFFREY B. JENSEN
United States Attorney



GREGORY M. GOODWIN, #65929MO·
Special Assistant United States Attorney
